Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 06/24/2022: 
Claims 1-7,9-17, and 19-21 are pending in the current application. Claims 8 and 18 are canceled. Claim 21 is new. Claims 1,3, and 5-7 have been amended. Claims 10-17 and 19-20 remain withdrawn without traverse. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 recites that the intermetallic layer consists of (i) or (ii), as a Markush group limitation (see MPEP 2173.05). However, claim 21 appears to be more broad than independent claim 1, which recites the intermetallic layer has a metal silicide. If applicant is intending the recitation to claim that a metal silicide (or the components of ii) is the only component present in the intermetallic layer a rejection of new matter would be applicable. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cojocaru (US 2016/0118650) in view of Burshtain et al. (US 2017/0294643).
Regarding claim 1, Cojocaru teaches silicon-based particulate component (P15-17) includes a plurality of core-shell structures, with each core-shell structure including: a silicon core (P16), an intermetallic layer overlying the core (P18). Cojocaru teaches the core-shell structure embedded in a polymeric carbon composition that can be formed/applied by any method (P42.65-66).
	Burshtain, in a similar field of endeavor related to improving active materials including lithium and intermetallic compounds, teaches forming a shell on an active material core, such as a graphitic carbon shell, and also a carbon-based or polymer matrix improve structural and mechanical properties of the electrode material (P105. 109. 112-118. 183-184). Burshtain teaches a core may include any material such as silicon and other metals/oxides/alloys (P145.183.163) and that the core material is mixed with the carbon and polymer materials and heated at a high temperature, such as 600-900oC thus forming a carbon matrix composite with cores comprising a graphitic coating (P177-184). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the silicon-based particulate components of Cojocaru in the composite electrode material of Burshtain, to have a graphite shell and be embedded in a carbon-based matrix component, to improve structural and mechanical properties. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C). 
The instant disclosure teaches that heating the precursor electrode material at a high temperature, or in a range of 400oC to 900oC leads to a reaction between the metal and the silicide forming the metal silicide (P35.58) and likewise for the polymeric material heated in a range of 600-800oC (P55-57). Therefore, when the particles of Cojocaru are used in Burshtain, a carbon based matrix component defining a continuous monolithic three-dimensional network comprising amorphous hard carbon, where the intermetallic layer comprises a metal silicide will inherently form. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01 I

Regarding claim 2, modified Cojocaru in view of Burshtain teaches that the matrix should comprise the active material, or silicon-based particulate in a weight range of 50% to 95% (P186). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Regarding claim 3, modified Cojocaru in view of Burshtain teaches that the core-shell structures should be homogeneously, or evenly distributed in the matrix for better mechanical handling of expansion and contraction stresses during lithiation and de-lithiation (P114-117). The instant disclosure teaches that using the metal catalyst, forming a metal catalyst layer on the silicon particles prevents the formation of silicon carbide (P23.35.57). Thus, in light of the metal catalyst of modified Kyung Do, a silicon carbide will not form. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01 I
Regarding claim 4, modified Cojocaru teaches the silicon core can be almost entirely pure silicon (P22; claim 8) and therefore will have a weight greater than 99% silicon. 
Regarding claim 5, modified Cojocaru in view of Burshtain teaches the composite of Burshtain with the particles of Cojocaru, and thus the metal silicide comprises copper (P28). 
Regarding claim 7, modified Cojocaru in view of Burshtain teaches the shell may be crystalline graphitic compound, or graphite (P101. 149. 179-181) and the graphitic shell has a thickness in a range of 5 nm to 5 micrometers (P184).  
Regarding claim 9, modified Cojocaru in view of Burshtain is silent in teaching the carbon-based matrix comprises discrete particles or regions or crystalline graphite and therefore the carbon-based matrix does not include discrete particles or regions of crystalline graphite. 
Regarding claim 21, modified Cojocaru in view of Burshtain teaches the intermetallic layer consists of the metal silicide in light of the temperature leading to a reaction between the silicon core and metal shell. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01 I
Claims 1, 3, 6-7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kyung Do et al. (KR 101280546 B1) in view of Bendimerad et al. (US 2017/0117538). 
Regarding claim 1, Kyung Do teaches a composite electrode material comprising: a silicon-based particulate component wherein the silicon-based particulate component includes a plurality of core-shell structures, with each core-shell structure including: a silicon core (P36), an intermetallic layer, or buffer layer of TiO2 (P32) overlying the core (P29), and a graphitic shell surrounding the silicon core and the intermetallic layer (P29. 38). Kyung Do teaches coating the metallic shell silicon core particles with a carbon-based material that is carbonized at high temperatures (P51). The instant disclosure teaches that heating the precursor electrode material at a high temperature, or in a range of 400oC to 900oC leads to a reaction between the metal and the silicide forming the metal silicide (P35.58). Therefore, the composite material of Kyung Do, of a silicon core and intermetallic shell will inherently form a metal silicide intermetallic layer encapsulating an electrochemically active silicon core when heated. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01 I
Kyung Do is silent in teaching the silicon based particulate component, used in a battery (P41), is embedded in a carbon-based matrix component (although it is noted that a plurality of the particles will form a carbon matrix) defining a continuous monolithic three-dimensional network and comprising amorphous hard carbon; however, Bendimerad, in a similar field of endeavor related to composite electrode active material for batteries using a silicon electrode material, teaches having a silicon composites in a carbon matrix (P29-32). 
Bendimerad teaches having the active material in a carbon-based matrix improves electrical conductivity and chemical stability while reducing mechanical strain (P29-31). The silicon is combined with a polymeric material to form a graphitic shell on a silicon compound within an amorphous hard carbon-based matrix (P34-39.41) with heating at a temperature for example of about 750oC (P79.85). The instant disclosure teaches that during the heating the continuous monolithic three-dimensional network comprising amorphous hard carbon will form (P56).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01 I
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the silicon-based particulate component of Kyung Do embedded in a carbon-based matrix component, defining a continuous monolithic three-dimensional network and comprising amorphous hard carbon, and having the graphitic shell formed on the particulate, as taught by Bendimerad, and used as a composite electrode material, to improve conductivity and reduce strain. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
"Products of identical chemical composition can not have mutually exclusive properties." MPEP 2112.01 II
Regarding claim 3, modified Kyung Do in view of Bendimerad teaches homogeneously, or uniformly distributing the plurality of core-shell structures throughout the carbon-based matrix component (P31.58) and that silicon carbide imparts negative characteristics (P88). The instant disclosure teaches that using the metal catalyst, forming a metal catalyst layer on the silicon particles prevents the formation of silicon carbide (P23.35.57). Thus, in light of the metal catalyst of modified Kyung Do, a silicon carbide will not form. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01 I
Regarding claim 6, modified Kyung Do teaches in the core-shell structure, the intermetallic layer is disposed between the silicon core and the graphitic shell and has a thickness in a range of 10 nm to 50 nm (P30.35.40). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Regarding claim 7, modified Kyung Do in view of Bendimerad teaches the graphitic shell (formed with matrix) is configured with crystalline graphite (graphite is crystalline carbon, graphite is crystalline) and preferably has a thickness of less than 5 nm (P36.85-93). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Regarding claim 21, modified Kyung Do teaches the intermetallic layer consists of a metal silicide given the temperature the composite is heated to will cause a formation of a metal silicide, as taught by the instant disclosure. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01 I
Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that Burshtain does not teach a silicon core with an intermetallic silicide shell or that the carbon matrix is a continuous monolithic three-dimensional network and comprising an amorphous hard carbon. 
Burshtain is not relied on for teaching the silicon core with an intermetallic silicide shell, but as a way of forming a graphitic shell and carbon-based matrix to hold together active material particles and improve uniformity. Burshtain teaches that the core may comprise any material, alloy, or single element from a non-limiting list including Si, Sn, Ti, Ag, Al, Au etc. or any various metal alloy/oxide (P145.83) and including transition metals (P163).  The core/shell structure of Cojocaru teaches silicon, alloys of silicon and metals within a carbon polymeric composite that may be formed in any way (P63-66). Thus, reasonable expectation for success of the combination exists. Accordingly, the argument is piecemeal analysis that does not take the combination into account. In response to the applicants argument again the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Burshtain teaches the same method of forming the composite, wherein the heating of the composite particles and is carried out in a neutral atmosphere at a high temperature such as 600-900oC (P178), wherein the instant disclosure teaches that the continuous monolithic three-dimensional network comprising amorphous hard carbon and graphitic shell form as a result of these conditions (P56-58). "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In rePayne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  MPEP 2112.01 The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. in re Best, 195 USPQ 430, 433 (CCPA 1977).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirose et al. (US 2008/0145752) teaches a silicon-based particulate, or anode active material component includes a plurality of core-shell structures, with each core-shell structure including: a silicon core and an intermetallic layer, or an intermetallic coating layer (P10-11)
Morita et al. (US 2006/0068287A1) teaches it is well known to have silicon composite particles with graphite shells within an amorphous hard carbon matrix to ensure electroconductivity, good cycling, improved charging (P16. 25-27)
Put et al. (US 2015/0325839) teaches a composite electrode material comprising:  a carbon-based matrix component, or carbon based (C-based) lithium-ion conductive material forming a matrix (P43. 46); and a silicon-based particulate component embedded in the carbon-based matrix component. 
Cho et al. (US 2019/0221882) teaches a silicon core-based alloy anode with the alloy part using nickel or iron and a carbonized layer at least partially surrounding the core.  
Lee et al. (US 20050233213) teaches a silicon core with a metallic alloy and a carbonaceous shell hard amorphous matrix and graphitic shell. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729           

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729